COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NO. 02-10-00307-CV


ROYALCO OIL & GAS                                                APPELLANT
CORPORATION

                                      V.

TEXAS CES, INC., D/B/A                                            APPELLEE
SHALE TANK TRUCK,
MERCER WELL SERVICE,
AND BASIN TOOL
COMPANY


                                  ------------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                  ------------

                      MEMORANDUM OPINION1
                                  ------------

      Appellant RoyalCo Oil and Gas Corporation attempts to appeal from the

trial court’s order granting the motion for summary judgment of appellee Texas

CES, Inc. d/b/a Shale Tank Truck, Mercer Well Service, and Basin Tool

      1
      See Tex. R. App. P. 47.4.
Company.        Appellee has filed a motion to dismiss the appeal for lack of

jurisdiction.

         In its order, the trial court found that appellee is entitled to judgment on its

sworn account claim but stated, ―The Court reserves the issue of damages

recoverable by Texas CES at this time.‖ We sent the parties a letter expressing

our concern that we lack jurisdiction over the appeal because the trial court’s

summary judgment order is not a final judgment or an appealable interlocutory

order.     Our letter told the parties that unless they filed a response showing

grounds for continuing the appeal, it could be dismissed.

         Appellate courts have limited jurisdiction over appeals from final judgments

and from specific interlocutory orders designated by the legislature as

appealable.      Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001);

see Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (Vernon 2008). A judgment

entered without a conventional trial on the merits is final ―if and only if either it

actually disposes of all claims and parties then before the court, regardless of its

language, or it states with unmistakable clarity that it is a final judgment as to all

claims and all parties.‖ Lehmann, 39 S.W.3d at 192–93.

         Here, the order is not final and appealable because it reserves the issue of

damages for further determination.           Also, the order is not an appealable

interlocutory order.       Accordingly, because there is no final judgment or

appealable interlocutory order, we grant appellee’s motion, and we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Stettner

                                             2
Clinic, Inc. v. Burns, 61 S.W.3d 16, 19–20 (Tex. App.—Amarillo 2000, no pet.)

(dismissing an appeal for want of jurisdiction because the summary judgment

order reserved the issue of damages for later resolution); Pierce v. Benefit Trust

Life Ins. Co., 784 S.W.2d 516, 517 (Tex. App.—Amarillo 1990, writ denied)

(―[U]nless a final summary judgment has been rendered, an appellate court does

not have jurisdiction over the merits of the appeal.‖).



                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: October 28, 2010




                                          3